284 S.W.3d 615 (2009)
Tamara L. NICHOLS and Jesse Liggins, Plaintiffs/Appellants,
v.
Blaine M. SAYRE and Health Care for Kids, Defendants, and
St. Louis Children's Hospital, Defendant/Respondent.
No. ED 91594.
Missouri Court of Appeals, Eastern District, Division Four.
February 24, 2009.
Rehearing Denied April 16, 2009.
Thomas Carter II, St. Louis, MO, for Appellant.
Thomas J. Smith, Michael E. Donelson, Co-Counsel, St. Louis, MO, for Respondent.
Before NANNETTE A. BAKER, C.J., and KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.
Prior report: 2008 WL 5231139.

ORDER
PER CURIAM.
Tamara L. Nichols and Jesse Liggins (collectively Plaintiffs) appeal from the trial court's grant of summary judgment in favor of St. Louis Children's Hospital (Defendant) on Plaintiffs' petition alleging their daughter's death was caused, in part, by Defendant's medical malpractice. We affirm.[1]
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth our reasons for the order affirming the trial court's award of summary judgment, pursuant to Rule 84.16(b).
NOTES
[1]  Plaintiffs' wrongful death claim was alleged against three defendants: Health Care for Kids, Dr. Blaine M. Sayre, and Defendant. Defendant's motion for summary judgment pertained only to Plaintiffs' claim against Defendant. Accordingly, in its summary judgment order, the trial court noted that, pursuant to Rule 74.01(b), there was no just reason for delaying Plaintiffs' appeal with regard to Defendant. Plaintiffs' claims against the two remaining defendants, Health Care for Kids and Dr. Blaine M. Sayre, are not involved in this appeal.